Citation Nr: 0007533	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  95-36 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to May 
1967.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  The veteran moved to Detroit, Michigan during 
the course of his appeal, and the RO in Detroit has assumed 
jurisdiction.  


FINDING OF FACT

The claim for service connection for PTSD is plausible.  


CONCLUSION OF LAW

The claim for service connection for PTSD is well grounded.  
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A PTSD claim is well grounded if there is medical evidence of 
a current disability; lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD.  Gaines v. West, 11 Vet. App. 353, 357 
(1998).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1999).  The Board 
notes the aforenoted criteria for a well grounded claim have 
been satisfied.  The record contains several diagnoses of 
PTSD and a VA examiner in March 1994 stated that the veteran 
had PTSD related to his experience in Vietnam.  The veteran's 
statements concerning exposure to stressors are presumed 
credible.  Therefore, the veteran's claim for service 
connection for PTSD is well grounded with in the meaning of 
38 U.S.C.A. § 5107(a).  That is, the Board finds that this 
claim is plausible.  For reasons set forth below, the Board 
finds that further development in this matter is required.  


ORDER

The veteran's claim for service connection for PTSD is well 
grounded, and his appeal with respect to this issue is 
granted to that extent only.  


REMAND

As discussed above, the veteran has submitted a well grounded 
claim for service connection for PTSD.   Service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).  

When a veteran submits a well grounded claim, VA has a duty 
to assist the veteran in developing facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a); Epps, 126 F.3d at 1469.  In 
PTSD claims, this duty includes assisting in the verification 
of the veteran's claimed in-service stressors.  In this 
regard, the Board emphasizes that the evidence required to 
establish the in-service occurrence of a stressor varies 
depending on the RO's determination as to the veteran's 
status as a combat veteran.  The Board notes that the veteran 
has supplied written statements describing traumatic events 
experienced in service.  He has stated that he witnessed 
another soldier, Private Iges of H&S Company, 3rd Battalion, 
5th Marines, 106th Company shooting himself, that he shot a 
child in the head, and that he saw a Corpsman Bazzan carry a 
Marine out of a mortar crater.  He testified that he was shot 
in the left hand in 1966 or 1967 during a firefight.   

The duty to assist also includes conducting a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  After the RO has completed its 
development as to the claimed in-service stressors, the RO 
should afford the veteran a VA psychiatric examination.    

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the appropriate 
office at the National Personnel Records 
Center (NPRC) and request copies of the 
veteran's service personnel records.    

2.  The RO should review all pertinent 
evidence, including the veteran's service 
records, and written statements, for 
evidence as to claimed in-service 
stressors.  The RO should ask the veteran 
to clarify names, ranks, dates, 
locations, and other pertinent 
information required for verification of 
those stressors that he has reported and 
that are noted above.  The RO should 
advise the veteran that this information 
is vitally necessary to obtain supportive 
evidence of the stressful events and that 
he must be as specific as possible 
because without such details an adequate 
search for verifying information cannot 
be conducted.  In addition, the veteran 
should be informed of alternative methods 
for supporting his claim, such as 
letters, diaries and statements from 
service comrades concerning the events he 
has described in service.  

3.  The RO should then prepare a summary 
of all the claimed stressors.  This 
summary and a copy of the veteran's 
separation documents and all associated 
service documents should be sent to the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197.  The USASCRUR should be 
provided with a copy of any information 
obtained above, and should be requested 
to provide any additional information 
from all available sources that might 
corroborate the veteran's alleged 
stressors.  

4.  Following the receipt of a response 
from the USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressor it determined is established by 
the record.  If no stressor has been 
verified, the RO should so state in its 
report.  This report is then to be added 
to the claims folder.

5.  After completing the above actions, 
the veteran should be afforded a VA 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed, to 
include psychological testing and PTSD 
sub scales.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (1996), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.  Specifically, the RO must 
provide the examiner the summary of any 
stressors described above, and the 
examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an in-service stressor has resulted in 
the current psychiatric symptoms.  The 
examiner is asked to determine whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If a PTSD diagnosis is deemed 
appropriate, the examiner should offer an 
opinion as to whether the PTSD 
symptomatology is related to one or more 
of the in-service stressors found to be 
established by the RO.  The report of 
examination should include the complete 
rationale for all opinions expressed.  

6.  After completing any necessary 
development in addition to that specified 
above, the RO should adjudicate the issue 
of entitlement to service connection for 
PTSD in light of relevant law, 
regulations, and court decisions.  If the 
determination remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
provide an opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board does not 
intimate any opinion as to the ultimate outcome of the 
veteran's claim.  The appellant has the right to submit 
additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

